DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Megan Doughty on 03/30/2022.

The application has been amended as follows: 
Claims 1-2 and 13-16 cancelled.
In claim 5, line 1, replaced “first grasper” with “the first grasper”.
Allowable Subject Matter
Claims 3-12 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 3, the prior art fails to disclose, in combination with other limitations of the claim, a method for closing a wound in a tubular organ using a suture thread attached to a suture needle, the method comprises grasping a first part of the suture thread by a first grasper and moving the first grasper with the first part of the suture thread along a longitudinal axis of the first grasper, grasping a second part of the suture thread by a second grasper and moving the second grasper with the second part of the suture thread along a longitudinal axis of the second grasper.
The closest prior arts US 6,086,601 and US 5,993,466  to Yoon discloses instrument and method for suturing anatomical tissue and tying suture material having a suture passing through tissue using a needle grasping by a first grasper and the second grasper catching the needle on the other side of the tissue.  US 2021/0275167 to Bedoya et al. discloses vaginal cuff closure laparoscopic suture passer having a device with needle for passing suture through tissue and a grasper for manipulating the suture for making a suture knot.  US 5,702,407 to Kaji discloses ligating apparatus having graspers utilized together to tie suture around tubular tissue.  These prior arts fail to disclose the method step of having a first grasper grasping a first part of the suture and moving along a longitudinal axis of the first grasper and the method step of having a second grasper grasping a second part of the suture and moving along a longitudinal axis of the second grasper.  These prior arts taken alone or in combination do not anticipate or make obvious applicant claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771